Citation Nr: 1748250	
Decision Date: 10/26/17    Archive Date: 11/03/17

DOCKET NO.  11-03 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to special monthly compensation (SMC) based on the need for aid and attendance of another person, or by reason of being housebound, prior to February 12, 2015.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Stepanick, Counsel



INTRODUCTION

The Veteran served on active duty from September 1972 to November 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

In his February 2011 substantive appeal, the Veteran requested a hearing before a Veterans Law Judge.  In September 2013, the Board remanded this claim so that the requested hearing could be scheduled.  In March 2014 correspondence submitted to VA, the Veteran withdrew his hearing request.  38 C.F.R. § 20.704(e) (2017).

In June 2016 and June 2017, the Board remanded the current issue for further evidentiary development.

In June 2017, following the Board's most recent remand, the Agency of Original Jurisdiction (AOJ) awarded the Veteran SMC under 38 U.S.C.S. § 1114(k) effective March 22, 2010, based on loss of use of his left foot, and SMC under 38 U.S.C.S. § 1114(l) effective February 12, 2015, based on his need for aid and attendance as a result of his service-connected psychiatric disability.  At that time, the AOJ also awarded the Veteran SMC at the rate between subsections (l) and (m) of 38 U.S.C.S. § 1114 effective February 12, 2015, as he has other service-connected disabilities (in addition to his psychiatric disability) that are independently rated at more than 50 percent.  See 38 U.S.C.S. § 1114(p); 38 C.F.R. § 3.350(f)(3).  As the foregoing awards did not represent a full grant of the benefit sought on appeal (because SMC based on the need for aid and attendance was not awarded for the period of the claim dated prior to February 12, 2015), the Veteran's claim, as recharacterized on the title page, remains in appellate status.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Although the Board sincerely regrets the additional delay, records that are potentially relevant to the issue on appeal remain outstanding.  Specifically, VA treatment records dated between April 2010 and February 2015 have not yet been associated with the claims file.  As those records may contain information pertinent to the Veteran's assertion that he required aid and attendance as the result of service-connected disability prior to February 12, 2015, a remand is required so that they may be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA treatment records dated between April 2010 and February 2015.  If the requested records are unavailable, the claims file should be annotated as such and the Veteran and his representative notified of such.

2.  After completing the requested action, and any additional action deemed warranted, readjudicate the claim on appeal.  If the benefit sought on appeal remains denied, provide a supplemental statement of the case to the Veteran and his representative and afford them an opportunity to respond.  Then, return the case to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.S. §§ 5109B, 7112 (LexisNexis 2017).



_________________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.S. § 7252 (LexisNexis 2017), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

